DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the remarks filed on September 7, 2022. 
Claims 1-12 are currently pending and have been examined. 
This action is made NON-FINAL.
Response to Arguments
The Applicant’s amendments sufficiently avoid 112(f) interpretation. Additionally, the previous rejection in view of Kaneko (US-20210129319) has withdrawn due to the reference failing to qualify as prior art due to the common ownership exception set forth in 35 USC 102(b)(2)(C). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Terasaki (US-5325468).
Regarding Claim 11, Terasaki discloses:
A picking method comprising: (“an operation in which a robot grasps and moves an object” [Col 1, lines 7-8]
calculating first position and posture information indicating a position and posture of the target object from the first area information; (FIG. 2, “The grasp planning means 5 comprises grasp candidate calculating means 6 for evaluating candidates for grasp positions and orientations at each of which the object can be picked and placed by the hand, at least based on the geometric data of the object and the hand” [Col 5, line 42-47])
calculating second position and posture information that is different from the first position and posture information; (FIG. 2, “The grasp planning means 5 comprises grasp candidate calculating means 6 for evaluating candidates for grasp positions and orientations at each of which the object can be picked and placed by the hand, at least based on the geometric data of the object and the hand” [Col 5, line 42-47])
The second position and posture information that is different from the first position and posture information corresponds to one of the many grasp candidates.
performing controlling that includes controlling of a first operation of gripping the target object based on the first position and posture information; and (“Finally, the operational path preparing means 10 plans an operational path connecting the grasp position and orientation of the hand, based on both the regrasp plan and regrasp location (S5).” [Col 6, lines 26-29]) moving the target object to a second area, and, when a result of the first operation is inadequate, (“In the actual grasp plan, the feasible grasp position varies depending on changes in the environment. Thus, a previously determined grasp position may be infeasible in a subsequent operation. This means that the grasp plan itself fails.” [Col 2, lines 25-29], see also [Col 16, lines 53-59]) controlling of a second operation of arranging the target object at a position indicated by the second position and posture information in a posture indicated by the second position and posture information; and (FIG. 2, S3-S4 regrasp plan)
A grasp plan (operation) is interpreted as inadequate if the robot grasp position is not possible or is unable to transfer the object from the initial state to a desired state in one direct transition, reference is made to column 5, lines 30-40; column 2, lines 25-29 and column 16, lines 53-59.
acquire first area information indicating a first area in which a target object is placed; (“For an operation plan, various data such as the geometric data, position orientation and position of an object to be handled in the work, the geometric data of obstacles in the working environment and so on must already be known. These data are first inputted to the system. The input may be manually accomplished through a keyboard or automatically made through a visual system. Three-dimensional spatial data relating to the initial and goal states are thus described in the three-dimensional model of the environment 1.” [Col 6, lines 35-44])
gripping the target object and moving the gripped target object, based on the controlling performed by the picking robot. (FIG. 9A-9B, and “the pick-and-place grasp plan may have to be made with respect to the movement of the object from one regrasp position to the next regrasp position.” [Col 8, lines 18-20])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10, 12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Terasaki (US-5325468) in view of Namiki (US-20210129318).
Regarding Claim 1 (and similarly Claim 12), Terasaki discloses:
A picking robot comprising one or more hardware processors configured to: (“a robot grasps and moves an object” [Col 1, line 8])
A non-transitory computer readable medium having store thereon a computer program including instructions that are executed by a computer to cause the computer to perform functions comprising: (program disclosed throughout Terasaki’s specification, Col 10-11, 13-14, indicating a computer to run the program)
acquire first area information indicating a first area in which a target object is placed; (“For an operation plan, various data such as the geometric data, position orientation and position of an object to be handled in the work, the geometric data of obstacles in the working environment and so on must already be known. These data are first inputted to the system. The input may be manually accomplished through a keyboard or automatically made through a visual system. Three-dimensional spatial data relating to the initial and goal states are thus described in the three-dimensional model of the environment 1.” [Col 6, lines 35-44])
calculate first position and posture information indicating a position and posture of the target object from the first area information; (FIG. 1, operational path planning means, FIG. 2, “The grasp planning means 5 comprises grasp candidate calculating means 6 for evaluating candidates for grasp positions and orientations at each of which the object can be picked and placed by the hand, at least based on the geometric data of the object and the hand” [Col 5, line 42-47])
calculate second position and posture information that is different from the first position and posture information; (FIG. 1, operational path planning means, FIG. 2, “The grasp planning means 5 comprises grasp candidate calculating means 6 for evaluating candidates for grasp positions and orientations at each of which the object can be picked and placed by the hand, at least based on the geometric data of the object and the hand” [Col 5, line 42-47])
The second position and posture information that is different from the first position and posture information corresponds to one of the many grasp candidates.
control a first operation of grip the target object based on the first position and posture information, and (FIG. 1, grasp planning means, “Finally, the operational path preparing means 10 plans an operational path connecting the grasp position and orientation of the hand, based on both the regrasp plan and regrasp location (S5).” [Col 6, lines 26-29]) moving the target object to a second area, and when a result of the first operation is inadequate, (“In the actual grasp plan, the feasible grasp position varies depending on changes in the environment. Thus, a previously determined grasp position may be infeasible in a subsequent operation. This means that the grasp plan itself fails.” [Col 2, lines 25-29], see also [Col 16, lines 53-59]) control a second operation of arranging the target object at a position indicated by the second position and posture information in a posture indicated by the second position and posture information; and (FIG. 2, S3-S4 regrasp plan)
A grasp plan (operation) is interpreted as inadequate if the robot grasp position is not possible or is unable to transfer the object from the initial state to a desired state in one direct transition, reference is made to column 5, lines 30-40; column 2, lines 25-29 and column 16, lines 53-59.
a grip mechanism configured to grip the target object and move the gripped target object, based on the control by the one or more hardware processors. (FIG. 9A-9B, and “the pick-and-place grasp plan may have to be made with respect to the movement of the object from one regrasp position to the next regrasp position.” [Col 8, lines 18-20])
Terasaki utilizes a program, so it is inherent that there are also hardware processors and non-transitory computer readable medium having store thereon a computer program including instructions that are executed by a computer to cause the computer to execute said program. However, Terasaki does not explicitly disclose such one or more hardware processors and non-transitory computer readable medium having store thereon a computer program including instructions that are executed by a computer to cause the computer to execute. Nevertheless, Namiki explicitly discloses:
one or more hardware processors configured to: (FIG. 1, machine control device 4, in particular at least [0083]);
A non-transitory computer readable medium having store thereon a computer program including instructions that are executed by a computer to cause the computer to perform functions comprising (FIG. 1, machine control device 4, in particular at least [0083]);
Namiki also teaches:
acquire first area information indicating a first area in which a target object is placed; (“The machine control device (the control unit) 4 controls the robot 3 so as to acquire a learning image of a plurality of the workpieces W, each having a different positional relationship between the vision sensor and the workpiece W.” [0074]);
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Terasaki to include the teachings of Namiki in order to control a robot, with one or more hardware processors, that can visualize areas and objects in its environment.
Regarding Claim 2, Terasaki discloses:
wherein the position indicated by the second position and posture information is different from the position indicated by the first position and posture information. (FIG. 31A-31H) 
Starting at 31A, each figure represents a different position/posture from the first position/posture (represented by the state in 31A).
Regarding Claim 3, Terasaki discloses:
wherein the position indicated by the second position and posture information indicates a position farther from the position indicated by the first position and posture information. (FIG. 31A-31H)
Starting at 31A, FIG. 31C corresponds to the second position/posture and each figure after representing a position/posture (state) farther from the first position/posture (31A).
Regarding Claim 4, Terasaki discloses:
wherein the position indicated by the second position and posture information indicates a position at which a distance between the target object and an obstacle is greater. (FIG. 23, 25 “The distance transformation from the obstacle space is performed to each of the cells in the free space on the table. This provides an index which indicates how far each cell is spaced apart from the obstacle.” [Col 11, lines 56-60], and “Finally, the grasp selecting means 9 selects an appropriate grasp position and orientation from the grasp candidate, in consideration of the analysis results, robot joint angles and arm obstacles.” [Col 12, lines 31-34])
Regarding Claim 5, Terasaki discloses:
wherein the posture indicated by the second position and posture information is different from the posture indicated by the first position and posture information. (FIG. 31A-31H)
Starting at 31A, FIG. 31C corresponds to the second position/posture, which is different from the first position/posture in FIG. 31A.
Regarding Claim 6, Terasaki discloses:
wherein the second position and posture information indicates the position and posture of the target object when the grip mechanism grips the target object again and arranges the target object such that a third operation of moving the target object to the second area is different from the first operation. (“The state space search utilized in the preparation of the regrasp plan will be performed as follows: The position and orientation for regrasp is planned by a search wherein the object is repeatedly moved from its initial state through state transitions in the pick-and-place grasp plan to the goal state. The state transitions according to the pick-and place grasp plan are accomplished by the grasp planning means 5. If the pick-and-place grasp plan is successfully made by the grasp planning means 5, it is judged that a transition between two states is possible. The search will proceed until this occurs.” [Col 8, lines 62-68 – Col 9, lines 1-5])
Terasaki will search for regrasp plans that will be performed in order to move an object throughout various states. Each individual regrasp plan would be a different operation from the first plan. So, since each regrasp plan is different until a solution is found, the third iteration of a regrasp plan would correspond to the third operation in the instant application.
Regarding Claim 7, Terasaki discloses:
wherein the second position and posture information indicates the position and posture of the target object when the target object is arranged such that a trajectory of the grip mechanism according to the third operation is different from a trajectory of the grip mechanism according to the first operation. (“The state space search utilized in the preparation of the regrasp plan will be performed as follows: The position and orientation for regrasp is planned by a search wherein the object is repeatedly moved from its initial state through state transitions in the pick-and-place grasp plan to the goal state. The state transitions according to the pick-and place grasp plan are accomplished by the grasp planning means 5. If the pick-and-place grasp plan is successfully made by the grasp planning means 5, it is judged that a transition between two states is possible. The search will proceed until this occurs.” [Col 8, lines 62-68 – Col 9, lines 1-5])
As stated above, in the rejection of claim 6, Terasaki will search for regrasp plans that will be performed in order to move and object throughout various states. Each individual regrasp plan would be a different operation from the first plan. So, since each regrasp plan is different until a solution is found, the third iteration of a regrasp plan would correspond to the third operation in the instant application. The regrasp plan includes the trajectory of the grip unit. 
Regarding Claim 8, Terasaki discloses:
wherein the second position and posture information indicates the position and posture of the target object when the target object is arranged such that the position and posture of the grip mechanism at a point of gripping the target object in the third operation is different from the position and posture of the grip mechanism at a point of gripping the target object in the first operation. (“The state space search utilized in the preparation of the regrasp plan will be performed as follows: The position and orientation for regrasp is planned by a search wherein the object is repeatedly moved from its initial state through state transitions in the pick-and-place grasp plan to the goal state. The state transitions according to the pick-and place grasp plan are accomplished by the grasp planning means 5. If the pick-and-place grasp plan is successfully made by the grasp planning means 5, it is judged that a transition between two states is possible. The search will proceed until this occurs.” [Col 8, lines 62-68 – Col 9, lines 1-5])
As stated above, in the rejection of claims 6-7, Terasaki will search for regrasp plans that will be performed in order to move and object throughout various states. Each individual regrasp plan would be a different operation from the first plan. So, since each regrasp plan is different until a solution is found, the third iteration of a regrasp plan would correspond to the third operation in the instant application. The regrasp plan includes the position and posture of the grip unit. See also various positions/postures of the grip unit in FIGS. 31B-31G, each different from the previous.
Regarding Claim 9, Terasaki does not explicitly disclose acquiring first area information from a first image and acquiring second position and posture information of the target object that differs from the information acquired in the first image. However, Namiki discloses:
wherein the one or more hardware processors (FIG. 1, machine control device 4) are configured to acquire the first area information from a first image indicating the first area information, and (“The machine control device (the control unit) 4 controls the robot 3 so as to acquire a learning image of a plurality of the workpieces W, each having a different positional relationship between the vision sensor and the workpiece W.” [0074]) the second position and posture information indicates the position and posture of the target object when the target object is arranged such that a second image of the target object arranged based on the second position and posture information is different from the first image. (“Furthermore, the industrial machine 1 according to an aspect of the present disclosure further includes a machining head (a gripping portion) 2 that grips the workpiece W, in which the machine control device 4 makes the positional relationship between the vision sensor 50 and the workpiece W different by changing a position, a posture, or both of the workpiece W while gripping the workpiece W by the machining head 2, and acquires the learning image.” [0076])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Terasaki to include the teachings of Namiki in order to control a robot, with hardware processors, that can visualize objects in its environment.
Regarding Claim 10, Terasaki discloses:
wherein the one or more hardware processors determine whether the result of the first operation is inadequate, based on a grip state of the target object that is gripped by the first operation. (“The regrasp planning means 4 then searches the state space while performing the place-and-place grasp plan to prepare a regrasp plan (S3). Subsequently, the regrasp location determining means 9 determines a regrasp location according to the regrasp plan (S4). Finally, the operational path preparing means 10 plans an operational path connecting the grasp position and orientation of the hand, based on both the regrasp plan and regrasp location (S5).” [Col 6, lines 21-29] and also “The regrasp plan must determine where and at which orientation the object should be placed on the table on regrasping. The pick-and-place grasp plan will be prepared while moving the object from the initial position to the regrasp position and from the regrasp position to the goal position. Depending on the number of regrasps, the pick-and-place grasp plan may have to be made with respect to the movement of the object from one regrasp position to the next regrasp position.” [Col 8, lines 12-20])
A grasp plan (operation) is interpreted as inadequate if the robot grasp position is not possible or is unable to transfer the object from the initial state to a desired state in one direct transition, reference is made to column 5, lines 30-40; column 2, lines 25-29 and column 16, lines 53-59.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terasaki (US-5325468) in view of Namiki (US-20210129318).
Regarding Claim 11, Terasaki discloses:
A picking method comprising: (“an operation in which a robot grasps and moves an object” [Col 1, lines 7-8]
calculating first position and posture information indicating a position and posture of the target object from the first area information; (FIG. 2, “The grasp planning means 5 comprises grasp candidate calculating means 6 for evaluating candidates for grasp positions and orientations at each of which the object can be picked and placed by the hand, at least based on the geometric data of the object and the hand” [Col 5, line 42-47])
calculating second position and posture information that is different from the first position and posture information; (FIG. 2, “The grasp planning means 5 comprises grasp candidate calculating means 6 for evaluating candidates for grasp positions and orientations at each of which the object can be picked and placed by the hand, at least based on the geometric data of the object and the hand” [Col 5, line 42-47])
The second position and posture information that is different from the first position and posture information corresponds to one of the many grasp candidates.
performing controlling that includes controlling of a first operation of gripping the target object based on the first position and posture information; and (“Finally, the operational path preparing means 10 plans an operational path connecting the grasp position and orientation of the hand, based on both the regrasp plan and regrasp location (S5).” [Col 6, lines 26-29]) moving the target object to a second area, and, when a result of the first operation is inadequate, (“In the actual grasp plan, the feasible grasp position varies depending on changes in the environment. Thus, a previously determined grasp position may be infeasible in a subsequent operation. This means that the grasp plan itself fails.” [Col 2, lines 25-29], see also [Col 16, lines 53-59]) controlling of a second operation of arranging the target object at a position indicated by the second position and posture information in a posture indicated by the second position and posture information; and (FIG. 2, S3-S4 regrasp plan)
A grasp plan (operation) is interpreted as inadequate if the robot grasp position is not possible or is unable to transfer the object from the initial state to a desired state in one direct transition, reference is made to column 5, lines 30-40; column 2, lines 25-29 and column 16, lines 53-59.
acquire first area information indicating a first area in which a target object is placed; (“For an operation plan, various data such as the geometric data, position orientation and position of an object to be handled in the work, the geometric data of obstacles in the working environment and so on must already be known. These data are first inputted to the system. The input may be manually accomplished through a keyboard or automatically made through a visual system. Three-dimensional spatial data relating to the initial and goal states are thus described in the three-dimensional model of the environment 1.” [Col 6, lines 35-44])
gripping the target object and moving the gripped target object, based on the controlling performed by the picking robot. (FIG. 9A-9B, and “the pick-and-place grasp plan may have to be made with respect to the movement of the object from one regrasp position to the next regrasp position.” [Col 8, lines 18-20]);
In addition and in the alternative, Namiki teaches acquire first area information indicating a first area in which a target object is placed; (“The machine control device (the control unit) 4 controls the robot 3 so as to acquire a learning image of a plurality of the workpieces W, each having a different positional relationship between the vision sensor and the workpiece W.” [0074]);
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Terasaki to include the teachings of Namiki in order to control a robot, with one or more hardware processors, that can visualize areas and objects in its environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/
Examiner, Art Unit 3664                     

/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664